           Case 1:15-cv-07433-LAP Document 1042 Filed 03/31/20 Page 1 of 2




701 Brickell Avenue, Suite 3300 | Miami, FL 33131 | T | F 305.789.7799
Holland & Knight LLP | www.hklaw.com


Christine N. Walz
+1 305-789-7678
Sandy.Bohrer@hklaw.com

Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com



March 31, 2020

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:       Response to Dkt. Nos. 1037, 1038 , 140
                   Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska:

        Intervenors Julie Brown and Miami Herald Media Company write in response to the
parties’ letters dated March 26, 2020 (Dkt. Nos. 1037, 1038), and in advance of the conference
scheduled for March 31, 2020, pursuant to this Court’s Order dated March 30, 2020 (Dkt. No.
1039). Specifically, Intervenors respond to:

               •   Ms. Maxwell’s mischaracterization of the media’s role and interest in this case;

               •   Ms. Maxwell’s request that Non-Party Objections be made under seal; and

               •   J.Doe’s proposed extension of the time frames set forth in the protocol.

        First, Ms. Maxwell’s attack on Intervenors’ reporting on this case of significant public
interest is wholly unwarranted, and her positions demonstrate her interest in continues to hide from
public scrutiny that which has already been sealed for far too long. She further fundamentally
mischaracterizes the role of the media in seeking access to court records: The media are not
distinguishable from the public; they are the surrogates for the public. See Richmond Newspapers,
Inc. v. Virginia, 448 U.S. 555, 573, 100 S. Ct. 2814, 2825, 65 L. Ed. 2d 973 (1980)(“Instead of
acquiring information about trials by firsthand observation or by word of mouth from those who
attended, people now acquire it chiefly through the print and electronic media . . . validat[ing] the
media claim of functioning as surrogates for the public.”). Thus, a request by the media for access
        Case 1:15-cv-07433-LAP Document 1042 Filed 03/31/20 Page 2 of 2
The Honorable Loretta A. Preska
March 31, 2020
Page 2


to documents under the First Amendment and common law rights of access are made on behalf of
the public interest at large, and the term “publicly available” is presumed to include availability to
the media and needs no further explanation or qualification.

        Second, Ms. Maxwell requests that Non-Party Objections themselves be made under seal.
Intervernors and the public are entitled to access to the objections (or a redacted version of the
objections) so that they can meaningful respond to them. And, Ms. Maxwell’s proposed language
stating that Non-Parties “will not be identified in any court filing” is misleading. After the
objections are considered, it is likely that Non-Parties will be identified because the public interest
in disclosure outweighs any asserted privacy interest or other counterailing interest.

        And third, in response to J. Doe’s letter dated March 30, 2020, (Dkt. No. 1040), Intervenors
object to the proposed extension of the time for non-parties to respond to the notice and for the
Parties to respond to any objections. While we are certainly experiencing unprecedented times,
J.Doe seeks to double the response time for any Non-party objections, as well as for responses to
objections and replies. This will prolong the process into a months-long endeavor. The Second
Circuit’s ruling in this matter was issued on July 2, 2019, nearly nine months ago. There is no
basis for further extending what will already be a lengthy process any further.

                                               Respectfully submitted,

                                               HOLLAND & KNIGHT LLP

                                               /s/ Christine N. Walz
                                               Sanford L. Bohrer
                                               Christine N. Walz
                                               31 West 52nd Street
                                               New York, NY 10019
                                               Telephone: 212.513.3200
                                               Fax: 212.385.9010

                                               Attorneys for Intervenors
                                               Julie Brown and Miami Herald Media Company
